1

2

3

4

5
                                                                JS-6
6

7

8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY HOBLEY,                        Case No. 2:16-cv-09682-VBF (AFM)
12
                       Petitioner,
           v.                               JUDGMENT
13

14   CRAIG KOENIG, Warden,
15
                       Respondent.
16

17         Final judgment is hereby entered in favor of the respondent warden and
18   against petitioner Timothy Hobley.
19         IT IS SO ADJUDGED.
20
21   Dated: August 14, 2019
22                                        ___________________________________
23
                                            Hon. VALERIE BAKER FAIRBANK
24                                           SENIOR U.S. DISTRICT JUDGE
25

26
27

28
